 BOOTHAND FLINN COMPANY5452.By discriminatorily refusing to reemploy Minerva Den Haese,in order to dis-courage membership and activityin the above-named labor organization,the Re-spondent has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (3) ofthe Act.3.By interfering with, restraining,and coercing employees in the exercise of rightsguaranteed in Section7 of the Act, theRespondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.5.The Respondent has not refused to bargainwithin themeaning of Section8 (a) (5) ofthe Act.[Recommendations omitted from publication.]Booth and Flinn CompanyandJohn J.Testa and Joseph F.ScarpelloLocal Union 825, International Union of Operating Engineers,AFL-CIOandJohn J.Testa and Joseph F.Scarpello.Cases Nos.4-CA-1466 and 4-CB-350. April 0,1958DECISION AND ORDEROn April 26, 1957, Trial Examiner Louis Plost issued his Interme-diate Report in the above-entitled proceedings, finding that the Re-spondents, namely, Booth and Flinn Company, hereinafter called theCompany, and Local Union 825, International Union of OperatingEngineers, AFL-CIO, herein called Local 825, had engaged in andwere engaging in certain unfair labor practices, and recommendingthat they cease and desist therefrom and take certain affirmative ac-tion, as set forth in the copy of the Intermediate Report attachedhereto.The Trial Examiner also found that the Respondents had notengaged in certain other unfair labor practices as alleged in the com-plaint, and recommended that these particular allegations be dis-missed.Thereafter, the Respondents and the General Counsel filedexceptions to the Intermediate Report, together with supportingbriefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Jenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.'The Board has considered the Interme-1During thecourse of the hearing,the General Counsel offered into evidencethe con-stitutionof International Union of OperatingEngineers,AFL-CIO, hereinaftercalled theInternational,and the bylawsof Local 825,to show, in part,that the Company'smastermechanicon the NewJersey sideof the projectwas also acting as an agent for Local 825.The TrialExaminer rejected these exhibits.The GeneralCounsel appealed this ruling tothe Board,and, onMarch 27, 1957, the day after thehearing closed,the Board reversedthe ruling of the Trial Examiner,without prejudiceto the right of theTrial Examiner in120 NLRB No. 75.483142-59-vol. 120-36 546DECISIONS OF NATIONALLABOR RELATIONS BOARDdiate Report, the exceptions and briefs filed by the parties, and theentire recordin the case,' and hereby adopts the findings,conclusions,and recommendations of the Trial Examiner only to the extent thatthey are consistent with this decision.The complaint alleged in substance that : (1) The Company andLocal 825, at all times since March 11, 1956, have beenparties to anagreement or contract which provides that the Company shall hire,within the geographical jurisdiction of Local 825, only thosepersonswho are members of Local 825, unless Local 825 is unable to furnishsuch persons; (2) Local 825, on or about September 7, 1956,caused thedischarge of John J. Testa and Joseph F. Scarpello, hereinafter re-ferred to as the Charging Parties, because theywere not members ofLocal 825; and (3) the Company, on or about September 7, 1956, dis-charged and has since refused to reinstate the ChargingParties forthe reason that they were not members of Local825; and(4) by theforegoing conduct the Respondents violated the Act.1.The Trial Examiner concluded that the Respondent Companyhad no contract with Local 825 wherein the Companyagreedto hire,within the geographic jurisdiction of Local 825, only thosepersonswho are members of Local 825.We disagree with thisconclusion ofthe TrialExaminer,for the record, in our opinion,considered as awhole, amply establishes that the Company and Local 825, adopteda writtenagreementcontaining this hiring provision.In the construction of the Walt Whitman Bridge spanning theDelaware River between Philadelphia, Pennsylvania, and GloucesterCity, New Jersey, Respondent Company had a contract for the con-struction of the anchor piers, one on each side of the river, and for thelaying of the concreteflooring onthe bridge itself.The Companybegan its work at the bridge site in the fall of 1954. To carry out itscontract, the Company needed, on each side of the river, theservices ofoperating engineers, carpenters, laborers, and cement finishers.Ap-proximately a month before the job commenced, Roger Franklin, jobsuperintendent for the Company, following normal company practiceon a new project, contacted James Grace, business agent of Local 825.Local 825 had jurisdiction, under the International, over the operatingengineerson the New Jersey side of the construction project.Gracemet Franklin at the New Jersey construction site, and together theydiscussed the type and number of operating engineers that would behis Intermediate Report to rule again that the exhibits are not material to the issues inthis proceedingIn his Intermediate Report, the Trial Examiner found no reason tochange his original rulingThe Board disagrees with the Trial Examiner's ultimate dis-position of these exhibits, finds that the exhibits are material to the issues of the case,and hereby accepts them into evidenceSeeGrove Shepherd Wilson & Kruge, Inc, et al,109 NLRB 209, 215, 216;Millwright Local Union No.2484, et al.(W. S. Bellows Con-struction Corporation),114 NLRB 541, 550.2The Respondent Company's request for oral argument before the Board is herebydenied as the record,exceptions,and briefs adequately present the issues and positions.of the parties. BOOTH AND FLINN COMPANY547needed, the type of machines to be used, and the wage rates for thejob on the New Jersey side of the project. Thereafter, Franklin hada similar meeting with the business agent for Local Union 542, 542-A,and 542-B, International Union of Operating Engineers, AFL-CIO,the Local having jurisdiction over the operating engineers on thePennsylvania side of the job, and the Company entered into a writtencontract with Local 542 covering the operating engineers workingon the Pennsylvania side of the project.'Subsequently, the business agent of Local 825 presented to Franklina copy of a contract Local 825 had with Associated General Con-tractors of New Jersey.4 This contract, in addition to the customarywage, hour, overtime, and working provisions, contained the followingprovision :In connection with the work to be performed under this Agree-ment, the Employer agrees to hire employees who are membersof the Union and the Union agrees to furnish capable and com-petent employees. In the event that the Union, when so requested,is unable to furnish such employees, then the Employer reservesthe right to hire employees irrespective of Union status, but suchemployees, within thirty (30) days of date of hiring, must secureUnion membership.The General Counsel contends that the Company adopted the abovecontract containing this illegal closed-shop provision, and togetherwith Local 825 maintained and gave effect to it.With respect to thiscontention, we note that the Company's job superintendent, Franklin,testified that he discussed with Local 825's business agent the numberof employees who would be required on the job, their qualifications,and their wage rates.Franklin also stated that, subsequently, he re-ceived a contract from Local 825's business agent, and admits that thecontract was placed in its New Jersey construction office, and use wasmade of it.Moreover, field office manager McCaffrey, who was incharge of the clerical personnel as well as the Company field officeslocated at the Pennsylvania and the New Jersey construction sites,.testified that the agreement was used to ascertain wage rates, over-time, holidays, and anything that would affect the pay schedule.Although the Company contends that it used this contract onlyfor purposes of determining the wages of its employees, the onlyreasonable inference to be drawn from the facts herein presented, is8We are not herein concerned with the legality of the contract between the Companyand Local 542, the complaint not having alleged that such contract violated the ActsWe note that the agreement introduced by the General Counsel was effective fromAugust 15, 1955, to June 30, 1957, and was to continue automatically from year to yearthereafter unless either party served notice 60 days prior to the expiration date.While itis not entirely clear that this is the original agreement first submitted by Grace to Franklin,the Company admits that it referred to the agreement set forth in the record, during theperiod we ate now concerned with, in connection with the employment of its operatingengineers on the New Jersey construction site. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Company bound itself to more than the contract's wagescale.Moreover, all actions of the Company and Local 825 are con-sistentwith a contractual relationship.Thus, as discussedinfra,the Company consulted with Local 825 before doing anything asfar as operating engineer personnel was concerned or before changingtheir work location. Its master mechanic, as is set forth in detailhereinafter, was a member in good standing of the local union aswas called for in the agreement.Local 825's business agent was per-mitted to, and did, visit the job site several times.Moreover, in ac-cordance with the agreement, the Company also made the requiredpayments to Local 825 for its welfare fund. Finally, we note thatthe Company admitted that it operated under this written agreementwith Local 825.Thus, in response to a letter from an investigatingfield examiner of the Board requesting any existing written collec-tive-bargaining agreements between the Company and Local 825 andLocal 542, the Company submitted, in addition to its written agree-ment with Local 542, a copy of the contract between Local 825 andthe Associated General Contractors of New Jersey. In transmittingthese contracts to the Board, the Company's field office manager, Mc-Caffrey, the person principally responsible for utilizing these con-tracts in connection with the Company's payroll, stated that both ofthe foregoing agreements "are those under which we now operate."In view of the foregoing, and on the basis of the entire record, wefind, as contended by the General Counsel, that the Respondents, byagreement, adopted the written contract between Local 825 and theAssociated General Contractors of New Jersey, and that this Re-spondent Company is conducting its operations in accordance withthis contract.As the Respondents are maintaining and giving effectto the illegal closed-shop hiring provision contained therein whichrequires that the Company hire only those persons who are membersof Local 825, unless Local 825 is unable to furnish such persons, wefind that the Company and Local 825 violated, and are violating Sec-tion 8 (a) (3) and (1) and 8 (b) (2) and 8 (b) (1) (A) of theAct, respectively.'2.The General Counsel contends, in effect, that apart from thewritten agreement considered above, the Respondent Company other-wise violated the Act by delegating its hiring to a master mechanicwho was at the same time an agent of Respondent Local 825, and whowas bound to employ only union members; and that by such delega-tion the Respondents in effect agreed to operate under an unlawfulclosed-shop arrangement.The Trial Examiner did not consider thismatter in his Intermediate Report.5Bickjord Shoes, Inc,109 NLRB 1346;Consolidated TVeste,n Steel Corporation,et al.,108 NLRB 1041, 1043, 1062;EbascoSe>vices, Incorporated,107 NLRB 617;Red StarExpress Lines of 4ubuin, Inc. v. N L. R. B,196 F. 2d 78 (C. A, 2) ,Grove ShepherdWilson &Kruge, Inc, et al.,sup1a. BOOTH AND FLINN COMPANY549We have heretofore found that Respondent Local 825's businessagent presented to Respondent Company's job superintendent a writ-ten agreement between Local 825 and Associated General Contractorsof New Jersey, for the Company's use on the New Jersey constructionsite.We have also found that the Respondents adopted and gaveeffect to this contract, including an illegal closed-shop hiring provisioncontained therein.In addition to the latter hiring provision, thecontract contained the following provision :It is further understood and agreed that, where there are five(5) or more members to be employed upon a job by any one,Contractor, a Master Mechanic or Foreman Engineer shall beemployed; the said Master Mechanic or Foreman Engineer shallbe a member in good standing in Local Union 825 of theInternational Union of Operating Engineers.In accordance with this proviso, Behrend, the second master mechanicto be employed on the New Jersey job site, was recruited throughLocal 825, and was a member of Local 825.Behrend supervised operating engineers on the New Jersey jobsite, except when they were raising forms under the direction of thecarpenter foremen.In addition, Behrend, like his predecessor,Grace,6 was responsible for equipment, supervised repairs, made outtimecards for the operating engineers and oilers, placed equipmentproperly, and selected' and laid off crews at Franklin's request. Itis thus clear from the record that Behrend, the Company's mastermechanic on the New Jersey construction site, supervised all operat-ing engineers working at that location.Moreover, he was the per-son through whom the Company hired its operating engineers, andthe record establishes therefore that for hiring purposes the mastermechanic served as the Company's agent.The constitution of the International and the bylaws of Local 825spell out in detail the duties and responsibilities of members of Local825, and, in this instance, the duties of master mechanic Behrend.The bylaws provide in pertinent part :.. . its [Local 825's] members are subject to the provisions ofthe Constitution of the International. . . . No applicant havingbeen accepted by the Local Union shall be allowed to work upon9During the course of the construction project the Company employed two differentmaster mechanics on the New Jersey side of the projectTom Grace was the first mastermechanicto be employed.Henry Behrend,who apparently replaced Grace, was employedon August27, 1956.Althoughthe record does not clearly spell out whether or not Gracewas a memberof Local 825,no assertion is made that Grace did not enforce the hiringprovisions of the International's constitution and Local 825's bylaws,which are set forthin the text below."Althoughthe Company contends that its master mechanics,in routine fashion, merelycarried out the job superintendent'sorders in the hiring and discharging of operatingengineers, the record shows that the selection of the personnel for hire was left entirelyin the hands of the master mechanics. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe jurisdiction of Local Union 825 and 825-A until his fullinitiation fee and all other taxes, assessments and fees have beenpaid . . . where five or more engineers are employed by the oneemployer, there must be a Master Mechanic employed; said Mas-terMechanic must be a member in good standing in the Inter-national Union of Operating Engineers in the territory coveredby these By-laws.... The Master Mechanic shall do the hiringand discharging of all Engineers, Maintenance Engineers,Firemen and Junior Engineers.Local 825's bylaws also list a series of "discreditable" acts on the partof its members, including :... Failing to determine whether or not others on a job, doingwork within the jurisdiction of the International Union, aremembers in good standing.... Failing to report employmenton a job of persons not in good standing....The constitution of the International contains, among other things,the following pertinent provisions :Members of Local Unions shall conform to and abide by theConstitution,Laws, Rules, Obligation and Ritual, and thedecisions, rulings, orders, and directions of any authority of theInternationalUnion empowered by this Constitution to makethem. . . Each member shall hire none but those in goodstanding with a Union having jurisdiction over the work to bedone. . . . No member shall be in good standing unless he shallhave affixed to his dues book stamps showing payment for allcurrent dues and receipts for other indebtedness to his LocalUnion.... All fines or assessments legally levied or imposedshall be charged by the Financial Secretary against the memberfrom whom due and must be paid by the member involved to theFinancial Secretary within thirty (30) days and before anydues owing by him to the Local Union can be received or acceptedby the said Local Union.... No by-laws or trade rules maybe adopted in contravention of the Constitution, laws, rules,obligation or ritual of the International Union... .On these facts, therefore, it is evident that master mechanic Beh-rend, whose employment was required by the terms of the contractadopted by Respondents, served in a dual capacity.Behrend was,in the first place, Respondent Company's hiring agent.He was also,because of the obligations placed on him by the terms of Inter-national's constitution and Local 825's bylaws, Respondent Local825's agent in the enforcement of both its, and the International's,restrictivehiringprovisions.'And those restrictive provisions8Grove Shepherd Wilson& %roge,Inc., etal.,109NLRB 209, 215, 216. BOOTH AND FLINN COMPANY551limited Behrend to hiring only those members in good standing ofthe Union having jurisdiction of the work to be done-which, inthis instance was Local 825.Accordingly, in view of the foregoing, and on basis of the entirerecord, we find and conclude that Respondent Company violated Sec-tions 8 (a) (1) and (3) of the Act by unlawfully delegating its hiringauthority to an agent, master mechanic Behrend, who was obligated toemploy only members in good standing of Respondent Local 825.Wefurther find and conclude that when Respondent Company entrustedits hiring to the master mechanic, who was also Respondent Local 825'sagent and who was bound by its bylaws and the International's con-stitution, the Respondents in effect agreed to operate under an illegalclosed-shop hiring arrangement; and that Respondent Company there-by violated Section 8 (a) (1) and (3) of the Act, and Respondent Local825 thereby violated Section 8 (b) (1) (A) and 8 (b) (2) of the Act.'3.The Trial Examiner found that on or about September 7,1956, theCompany discharged and refused to reinstate John J. Testa and JosephF. Scarpello because they were not members of Local 825.He also.found that Local 825 caused the discharges of these employees by re-fusing to permit the Company to transfer them from its Philadelphiaconstruction site to its New Jersey construction site, because they werenot members of Local 825. Contrary to the Respondents' exceptions,and for the reasons set forth below, we agree with the Trial Examiner's,conclusions.Testa and Scarpello were hired early in March 1956, for work on thePennsylvania side of the Walt Whitman Bridge project.Testa washired as an operator of a truck crane and Scarpello was hired as anoiler.10Except for a day or two Testa and Scarpello worked togetherthroughout the entire period of their employment as a team.Duringthe course of their employment together, they operated a 20-ton,25-ton, and a 35-ton crane, and Testa, alone, also operated a 60-toncrane for 1 day.Early in August, while Testa was working with the 20-ton crane,Superintendent Franklin asked Testa if he was willing to go to workon the New Jersey side.When Testa stated that he was agreeable,Franklin, according to Testa, said that "there was a lot of work to bedone over there with that rig, and he wanted me [Testa] over thereon it."Franklin thereafter indicated that he would talk to "the boys"on the New Jersey side about Testa's employment on that side of theriver.About the same time, Franklin also spoke to Scarpello and9 SeeMountain Pacific Chapter of the Associated General Contractors, Inc., et al.,119,NLRB 883.19Testa is a member of Local 542 and Scarpello is a member of Local 542-A, thecollective-bargaining agent for the employees on the Pennsylvania job site.The contract,described above in the text,which was adopted by the Respondent,specifically covered theterms and conditions of employment of oilers. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold him that the crane was being transferred to New Jersey shortly,and said,according to Scarpello,that "I[Franklin]want you twoboys [Testa and Scarpello]on there when it goes to Jersey."Subse-quently, Franklin again spoke to both Testa and Scarpello concern-ing their employment on the New Jersey construction site, and, ac-cording to Scarpello,again stated that"there was a lot of work forus over in Jersey, and he wanted us on the machine." At that timehe also added,"I think I can fix it up because them fellows over therewere pretty decent with me."About this time, according to Franklin,Franklin told Behrend, theNew Jersey master mechanic, that he would like to bring over theCharging Parties from the Pennsylvania side of the bridge to workon the New Jersey construction site and asked Behrend what hethought about the transfer.Behrend indicated that he couldn't an-swer at that time, but would check with his local(825) and see if itwere possible to bring the men over the bridge to New Jersey, and hewould let Franklin know in a few days.Sometime later,Franklinasked Behrend what he had found out from Local 825 about the pros-pective transfers.Behrend again replied that he would check withthe Local, but added, "I [Behrend]didn't think so because there werean awful lot of men out of work in New Jersey." According toFranklin,Behrend also stated at this time that there were qualifiedNew Jersey employees who could operate the crane and who were outof work, and that he would rather that Franklin did not bring Testaand Scarpello over to the New Jersey job site.On the morning of September 7, 1956, Emrick,the master mechanicon the Philadelphia side, instructed Testa and Scarpello to drive the20-ton crane over the bridge to the New Jersey side.They did as in-structed,and when they returned,the carpenter foreman,Duncan,told them toget the 35-ton crane in operation as they were going to dosome work with it, and that in the afternoon this crane would also betaken to the New Jersey side. Thereupon,Scarpello asked Duncanwhat was going to happen to them(Scarpello and Testa)and if theywere going to get paid off.Duncan replied, "No,it is all arrangedthat you fellows are going to go to Jersey and work."Duncan alsotold Scarpello that in the future, when they were working in NewJersey, it would be advisable for them to drive up to the anchoragewith their cars and walk across the bridge, rather than waiting forthe boat.Scarpello and Testa operated the 35-ton crane for the re-mainder of the morning.That afternoon,Testa and Scarpello drove the 35-ton crane acrossthe bridge to New Jersey.They were accompanied by Master Me-chanic Emrick.As the three men were walking back across the bridgefrom the New Jersey side,Emrick said, "What do you think of themguys . . . I sent word for them over there to meet me and they BOOTH AND FLINN COMPANY553:wouldn't show up."Emrick also stated that he had sent word forBehrend, the master mechanic, to meet them (Emrick, Testa, andScarpello) at 12: 30 p. in. but that Behrend did not show up. Emrickthen said that it was a "hell-of-a-thing to change plans at the lastminute," but "that looks like it."A short time later Emrick told Testaand Scarpello that they were being laid off.When they heard this,.both Testa and Scarpello went to the Company's office and asked theproject engineer, Prenties,ll if it was true that they were laid off.Prenties informed them that they were laid off, but that they werenot being laid off because of their work; that the Company was satis-fied with their work; that the job superintendent wanted them towork in New Jersey; that it was not the Company's idea, but that"itwas Grace's [Local 825's business agent] idea"; and that "theyjust wouldn't let you work."The foregoing conduct must be considered in the framework of thehiring arrangement then in existence between the parties.As foundabove, the parties had adopted the terms of a contract between Re-spondent Local 825 and Associated General Contractors of New Jer-sey.By their understanding, the Company and Local 825, throughthe dual agency of Master Mechanic Behrend, were operating underan illegal closed-shop hiring arrangement, by the terms of which onlymembers of Local 825 could be hired on the New Jersey side of theriver.It is thus apparent that although Respondent Company desiredto transfer Testa and Scarpell o, had in fact offered them employmentin New Jersey, and had notified them, through its carpenter foreman,that they would be transferred to New Jersey, it was because of itsunlawful understanding with Respondent Local 825 that the Com-pany, instead, discharged them when master mechanic Emrick failedto clear their transfers with master mechanic Behrend.12By the sametoken, it appears that Behrend, who, as found above, was RespondentLocal 825's agent in the implementation of the restrictive hiring pro-visions in Local 825's bylaws and in the International's Constitution,was acting under the understanding between Respondents when hefailed to clear the transfers of Testa and Scarpello.On this record itis also apparent, and we so find, that Behrend refused to authorize the"Prenties was responsible for the work of four civil engineers, and also for the finalresults of various parts of the job.From time to time Prenties also directed the craneoperators in the setting of the cranes for the pouring of concrete.The crane operatorsconsidered him as job superintendent Fianklin's assistantlBThe Company contends,inter aha,that the Charging Parties were to operate the20-ton crane in New Jersey,but that the 20-ton crane was not placed in operation for3 weeks after the Charging Parties were discharged,and that they were really dischargedfor lack of work.We find no merit in this contention.We note that both Testa andScarpello also regularly operated the 35-ton crane on the Philadelphia side, and indeedwere operating the 35-ton crane up until their discharge on Friday,September 7.On thefollowingMonday morning,the Company commenced operating the 35-ton crane on theNew Jersey side.Moreover,according to the credited testimony of Scarpello, Superin-tendent Franklin told the Charging Parties that"there was a lot of work for us overin Jersey . . " 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDtransfer of Testa and Scarpello because they were not members ofRespondent Local 825.Accordingly, we find as alleged in the complaint, that the Com-pany violated Section 8 (a) (3) and (8) (a) (1) of the Act by dis-charging and refusing Testa and Scarpello further employment inNew Jersey because they were not members of Local 825,13 and thatLocal 825 violated Section 8 (b) (2) and 8 (b) (1) (A) of the Act bycausing the Company to discharge and refuse to employ Testa andScarpello in New Jersey because they were not members of Local 825.THE REMEDYUnlike the Trial Examiner, we have found that the Respondents, byagreement, maintained and gave effect to an illegal closed-shop hiringprovision set forth in a collective-bargaining contract between Re-spondent Local 825 and Associated General Contractors of NewJersey, and that the Respondents thereby violated the Act.We havealso found that Respondent Company violated the Act by unlawfullydelegating its hiring authority to its master mechanic who is obligatedto employ only members in good standing of Respondent Local 825.We have further found that when Respondent Company entrusteditshiring to its master mechanic, who was also Respondent Local825's agent and who was bound by its bylaws and the International'sconstitution, the Respondents in effect agreed to operate under anillegal closed-shop hiring arrangement, and that the Respondentsthereby violated the Act.We shall therefore order the Respondents to cease and desist frommaintaining and giving effect to the illegal closed-shop hiring pro-vision set forth in the collective-bargaining contract between Re-spondent Local 825 and Associated General Contractors of NewJersey; to cease and desist from maintaining and giving effect to theirillegal closed-shop hiring arrangement, described above; and to ceaseand desist from otherwise interfering with, restraining, or coercing theemployees in the exercise of their rights guaranteed in Section 7 ofthe Act.We shall also order Respondent Company to cease anddesist from unlawfully delegating its hiring authority to a mastermechanic who is obligated to employ only members in good standingof Respondent Local 825.13Paragraph 9 of the complaint, apparently through an inadvertent error, does not statethat the Respondent Company, by discharging and refusing to reinstate Testa and Scarpellofor the reason that they were not members of Respondent Local 825, violated Sec-tion 8 (a) (3) of the Act.However, it is clear that the discharge of Testa and Scarpellowas set forth in the complaint as a violation of the Act, and the Respondent Companydid submit evidence to refute this charge.Moreover, the Trial Examiner found that thedischarges in question were violative of Section 8 (a) (3), and the Respondent Company'sexceptions do not advert to any inadequacies of the complaint in this regard.Accordingly,we find immaterial any variance between the allegations of the complaint and our findingin this connectionN L. R. B. v. AlbertArmatoetal.,199 F. 2d 800(C. A. 7). BOOTH AND FLINN COMPANY555The record discloses that the Respondent Company has completeditswork at the Walt Whitman Bridge and has removed its equip-ment. In these circumstances, like the Trial Examiner, we shall notdirect the Respondent Company to reemploy the Charging Parties ontheWaltWhitman Bridge project.However, unlike the TrialExaminer, in the circumstances of this case, we find it unnecessary toprovide for the publishing of a notice in newspapers.Apart from these exceptions, we shall otherwise adopt the Remedyset forth in the Intermediate Report.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of'the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :I.The Respondent, Booth and Flinn Company, its officers, agents,successors, and assigns, shall :(a)Cease and desist from:(1)Maintaining or giving effect to, at any of its projects withinthe jurisdiction of Local Union 825, International Union of OperatingEngineers, AFL-CIO, the illegal closed-shop hiring provisions setforth in the collective-bargaining contract between Respondent Local825, and Associated General Contractors of New Jersey which theCompany and Local 825 have adopted, and maintaining and givingeffect to its illegal closed,-shop hiring arrangement with Local 825, orentering into or enforcing any extensions, renewals, modifications, orsupplements thereof, or any superseding agreements or arrangementswith the said labor organization, containing union-security provisions,except as authorized by the proviso to Section 8 (a) (3) of the Act.(2)Unlawfully delegating its hiring authority to a mastermechanic, or to any other person, who is obligated to employ onlymembers of Respondent Local 825, or any other union.(3)Encouraging membership in Local Union 825, InternationalUnion of Operating Engineers, AFL-CIO, by granting preference inhiring to its members or by discriminating in any other manner inrespect to the hire and tenure of employment, or any term or condi-tion of employment, except as permitted by Section 8 (a) (3) of theAct.(4) In any other mariner, interfering with, restraining, or coercingits employees in the exercise of their rights under Section 7 of theAct; except as permitted by Section 8 (a) (3) of the Act.(b)Take the following affirmative action which the Board findswill effectuate the policies of the Act :(1)Jointly and severally with Respondent Local Union 825, In-ternational Union of Operating Engineers, AFL-CIO, make wholeJohn J. Testa and Joseph F. Scarpello in the manner set forth in"The Remedy" section of the Intermediate Report. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2)Preserve and make available to the Board or its agents forexamination or copying all payroll records, social security paymentrecords, timecards, personnel records and reports, and all otherrecords necessary or useful to analyze the amount of back pay dueand the rights of employment under the terms of the Order.(3)Post at its office in Pittsburgh, Pennsylvania, and at allprojects now being operated by it within the jurisdiction of LocalUnion 825, International Union of Operating Engineers, AFL CIO,at which operating engineers are employed, copies of the notice at-tached hereto marked "Appendix A." 14 Copies of said notice, tobe furnished by the Regional Director for the Fourth Region, shall,after being duly signed by the Respondent Company's representa-tive, be posted by it immediately upon the receipt thereof, and con-spicuously maintained by it for sixty (60) consecutive days there-after in all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent Company to insurethat said notices are not altered, defaced, or covered by other ma-terial.(4)Notify the Regional Director for the Fourth Region in writing,within ten (10) clays from the date of this Order, what steps theRespondent Company has taken to comply herewith.II.The Respondent, Local Union 825, International Union ofOperating Engineers, AFL-CIO, its officers, representatives, agents,successors, and assigns, shall(a)Cease and desist from :(1)Maintaining or giving effect, in its dealings with RespondentBooth and Flinn Company, to the illegal closed-shop hiring provi-sions set forth in the collective-bargaining contract between it andAssociated General Contractors of New Jersey, which it and the saidBooth and Flinn Company have adopted, or maintaining or givingeffect to such illegal hiring provisions with any other employer,15 andmaintaining and giving effect to its current illegal hiring arrange-ment with Respondent Booth and Flinn Company, or with any otheremployer, or entering into or enforcing any extensions, renewals,modifications, or supplements thereof, or any superseding agree-ments or arrangements with Respondent Booth and Flinn Company,or with any other employer, containing union-security provisions,except as authorized by the proviso to Section 8 (a) (3) of the Act.(2)Causing or attempting to cause Booth and Flinn Company,its officers, agents, successors, or assigns, to discriminate against em-14 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order ""The restrictions placed on Respondent Local 825 are not intended to apply to anyemployer over whom the Board will not assert jurisdiction.Daugherty Coonpany, Ine,112 NLRB 986. BOOTH AND FLINN COMPANY557ployees or prospective employees in violation of Section 8 (a) (3)of the Act.(3) In any other manner restraining or coercing employees ofBooth and Flinn Company, its successors or assigns, or employeesof any other employer, in the exercise of the rights guaranteed inSection 7 of the Act, except to the extent that such rights may beaffected by an agreement permitted by Section 8 (a) (3) of theAct.(b)Take the following affirmative action which the Board findswill effectuate the policies of the Act :(1) Jointly and severally with Respondent Booth and Flinn Com-pany, make whole John J. Testa and Joseph F. Scarpello for anyloss of earningssuffered by reason of the discrimination against themin the manner set forth in "The Remedy" section of the IntermediateReport.(2)Post at all its business offices copies of the notice attachedhereto marked "Appendix B." 16 Copies of such notice, to be fur-nished by the Regional Director for the Fourth Region, shall, afterbeing signed by a representative of said Union, be posted by it im-mnediately upon receipt thereof, and maintained by it for sixty (60)consecutive days thereafter in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable stepsshall be taken to insure that such notices are not altered, defaced, orcovered by other material.(3)Notify the Regional Director for the Fourth Region in writing,within ten (10) days from the date of this Order, what steps it hastaken to comply herewith.19 See footnote 14,supra.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT maintain or give effect to the illegal closed-shophiring provisions set forth in the collective-bargaining contractbetween Respondent Local 825 and Associated General Contrac-tors of New Jersey which we have adopted, and we will not main-tain or give effect to our illegal closed-shop hiring arrangementwith Local Union 825, International Union of Operating Engi-neers, AFL-CIO, or to any extensions, renewals, modifications, orsupplements thereof, or to any superseding agreements orarrangements or practices granting preference in hiring to mem-bers of the above-named Union, except to the extent permitted bySection 8 (a) (3) of the Act. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT unlawfully delegate our hiring authorityto a mas-ter mechanic, or to any other person, who is obligated to employonly members of Local Union 825, or of any other Union.WE WILL NOT encourage membership in Local Union 825, Inter-national Union of Operating Engineers, AFL-CIO, or any otherlabor organization, by discriminating in the aforesaid, or in anyother manner, with respect to the hire and tenure of employment,or any term or condition of employment in violation of Section 8(a) (3) of the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their rights under Section7 of the Act.WE WILL jointly and severally with Local Union 825, Interna-tional Union of Operating Engineers, AFL-CIO, make John J.Testa and Joseph F. Scarpello whole for any loss of earnings suf-fered by reason of the discrimination against them.All our employees are free to become, remain, or to refrain from be-coming or remaining members of the above-named Union or any otherlabor organization, except to the extent that this right may be affectedby an agreement in conformity with Section 8 (a) (3) of the Act.BOOTH AND FLINN COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX BDNOTICE TO ALL OFFICERS, REPRESENTATIVES, AGENTS, AND MEMBERSOF LOCAL UNION 825, INTERNATIONAL UNION OF OPERATING ENGI-NEERS,AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National Labor Re-lations Act, as amended, we hereby notify you that :WE WILL NOT in ourdealingwith Booth and Flinn Company,or in our dealings with any other employer, maintain or give effectto the illegal closed-shop hiring provisions set forth in our collec-tive-bargaining contract with Associated General Contractors ofNew Jersey which ourunionand Booth and Flinn Company haveadopted, and we will not maintain or give effect to our illegalclosed-shop hiringarrangementwith Booth and Flinn Company,or to any extensions,renewals,modifications, or supplementsthereof, or to any superseding agreementsor arrangements or BOOTH AND FLINN COMPANY559practices granting preference in hiring to our members,except tothe extent permitted by Section 8 (a) (3) of the Act.WE WILL NOT cause or attempt to cause the above-named Em-ployer, its officers, agents,successors,or assigns,or any otheremployer, to discriminate against its employees in the aforesaidmanner or in any other manner with respect to their hire or tenureof employment,or any term or condition of employment,in viola-tion of Section 8 (a) (3) of the Act.WE WILL NOT restrain or coerce employees of the above-namedEmployer in the exercise of rights under Section 7 of the Act.WE WILL jointly and severally with Booth and Flinn Companymake whole John J. Testa and Joseph F. Scarpello for any lossof earnings suffered by reason of the discrimination against them.LOCAL UNION 825, INTERNATIONAL UNIONOF OPERATING ENGINEERS,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for60 days from the datehereof,and must not be altered,defaced, orcovered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge duly filed in the Fourth Regional Office of the National LaborRelations Board, Philadelphia, Pennsylvania, on September 10, 1956, by John J.Testa and Joseph F. Scarpello, Individuals, alleging that Booth and Flinn, hereincalled Respondent-Employer, had engaged in and was engaging in conduct violativeof the National Labor Relations Act, as amended (61 Stat. 136, 29 U. S. C. Sec-tion 141,et seq.),herein called the Act, more particularly Section 8 (a) (1) and(3) thereof and upon a charge filed the same day by Testa and Scarpello allegingthatLocal Union 825, International Union of Operating Engineers, AFL-CIO,herein called Local 825, had engaged in and was engaging in conduct violative ofSection 8 (b) (1) (A) and Section 8 (b) (2) of the Act, the Regional Director forthe Fourth Region of the National Labor Relations Board, herein called the Board,issued a consolidated complaint, dated February 11, 1957, against said Respondent-Employer and Local 825 alleging that the Respondent-Employer had engaged inand was engaging in unfair labor practices within the meaning of the Act.Copies of the complaint, the charges, the order consolidating the cases, and anotice of hearing were duly served upon the Respondent-Employer and Local 825.Answers were duly filed by the Respondent Employer and Local 825 denying thatthe Respondents had engaged in any unfair labor practices as alleged.'1The relevant provisions of the Act on which the complaint is based are.SEC. 8. (a) It shall be an unfair labor practice for an employer-(1) to interfere with, restrain, or coerce employees in the exercise of the rightsguaranteed in section 7;(3) by discrimination in regard to hire or tenure of employment or any term orcondition of employment to encourage or discourage membership in any labororganization . .(b) It shall be an unfair labor practice for a labor organization or its agents-(1) to restrain or coerce (A) employees in the exercise of the rights guaranteedin section 7 . .(2) to cause or attempt to cause an employer to discriminate against an employeein violation of subsection (a) (3) or to discriminate against an employee with respect 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the unfair labor practices the complaint alleged:On or about September 7, 1956, the Respondent-Employer discharged JohnJ.Testa and Joseph F. Scarpello.At all times since on or about September 7, 1956, the Respondent-Employerhas refused to reinstate John J. Testa and Joseph F. Scarpello to their formeror substantially equivalent jobs.The Respondent-Employer discharged and refused to reinstate the em-ployees mentioned in paragraphs 5 (a) and 5 (b) for the reason that theywere not members of the Respondent-Union.On or about September 7, 1956, the Respondent-Union [Local 825] causedthe discharge of John J. Testa and Joseph F. Scarpello.On or about September 7, 1956, the Respondent-Union [Local 825] causedthe discharge of John J. Testa and Joseph F. Scarpello because they were notmembers of Respondent-Union.The above specific alleged violations according to the complaint are premised uponthe allegation that:At all times since March 11, 1956, Respondent-Union and Respondent-Em-ployer have been parties to an agreement or contract which provides forRespondent-Employer,within the geographical jurisdiction of Respondent-Union, to hire only those persons who are members of Respondent-Union,unless the Respondent-Union is unable to furnish such persons.The conduct above set out is alleged to constitute violation of Section 8 (a) (1),and (3) of the Act on the part of the Respondent-Employer and violative of Sec-tion 8 (b) (1) (A) and (2) by Local 825.Pursuant to notice a hearing was held before Louis Plost, the duly designated TrialExaminer, at Philadelphia, Pennsylvania, on March 25 and 26, 1957.The parties-were represented by counsel, herein referred to in the names of their principals.Allthe parties participated in the hearing and were afforded full opportunity to be heard,-to examine and cross-examine witnesses, to introduce evidence bearing upon theissues,to argue orally and to file briefs and/or proposed findings of fact and con-clusions of law, with the Trial Examiner.The parties did not argue orally.Adate was set for the filing of briefs.The Trial Examiner granted an unopposedmotion by the General Counsel to conform the pleadings to the proof with respecttomisspellings, dates, and like matters not substantive, and denied motions by theRespondents to dismiss the complaint.The Trial Examiner denied an offer by theGeneral Counsel to receive a certain document as an exhibit.This will be fullydiscussed at a later point hereinBriefs have been received from all the parties.Upon the entire record, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThere is no dispute as to the following:Booth and Flinn Company is a corporation, maintaining its principal office in-Pittsburgh, Pennsylvania.It is engaged in general contracting and heavy construc-tion in various States of the United States.Annually, it performs services in Statesother than the Commonwealth of Pennsylvania with a value in excess of $100,000.Among Respondent-Employer's construction activities within the past 12 monthsisa situs at Gloucester City, New Jersey, and Philadelphia, whereat Respondent-Employer has been engaged in the construction of a bridge between the two citiesheretoforementionedThe value of the contract of Respondent-Employer is inexcess of $6,000,000.IITHE RESPONDENT LABOR ORGANIZATION INVOLVEDLocal 825 (Respondent-Union) is a labor organization within the meaning ofSection 2 (5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESIn the construction of the Walt Whitman Bridge spanning the Delaware Riverbetween Philadelphia, Pennsylvania, and Gloucester City, New Jersey, Booth andtowhom membership in such organization has been denied or terminated on someground other than his failure to tender the periodic dues and the initiation feesuniformly required as a condition of acquiring or retaining membership ; .. . BOOTH AND FLINN COMPANY561Flinn Company (the Respondent-Employer) constructed the anchor piers on bothsides of the river and laid the concrete flooring for the bridge.The record is clear contrary to the allegation of the complaint, that the Respond-ent-Employer had no written contract with Local 825 (the Respondent Local 825)InternationalUnion of Operating Engineers, AFL-CIO.The Respondent-Em-ployer was under written contract with Local 542 and 542 A of the same Interna-tionalUnion.Apparently Local 825 had jurisdiction, under the InternationalUnion over employees on the New Jersey side while Local 542 held jurisdiction onthe Pennsylvania side of the project.Roger Franklin, the Respondent-Employer's job superintendent during its work onthe bridge, testified that "approximately one month before the job started" in the fallof 1954, he (Franklin) sought an interview with one James Grace,2 the businessagent for Local 825 on the New Jersey side. Franklin testified:Q. Tell us about whatever conversations you had, and with whom you had, onthe Jersey side, for example.-A.Well, I went-James Grace on the Jersey side,he was the business agent at that time.Q. Of what Union?-A. 825.******Q. Tell us of the conversation.-A. Well, I called Mr. Grace and asked himto meet me at the job site to discuss how many men I would need and the typeof men for the different pieces of equipment I had.Franklin testified that at a second meeting with Grace, the latter gave him a copyof the agreement in effect between Local 825 and various employers in the area.This document recited the Union's wage scale.The document was placed in the fieldoffice maintained on the job by the Respondent-Employer.According to Franklin the sole use made of the document left with him by Gracewas for reference as to union wage rates and working conditions to which theRespondent-Employer adhered.John A. McCaffrey testified that: he had been manager of the Respondent-Employer's field office on the Walt Whitman Bridge job; although he was located onthe Philadelphia side of the river, he not only had complete charge of the New Jerseyside office work also but on occasion assisted in its work; and he prepared the payrollfor Philadelphia and was responsible for the New Jersey payroll.McCaffrey testified that the pay scale for operating engineers was determined bythe contracts in effect between the Operating Engineers Union and various employersin the area but that the same rates were not in effect on both sides of the river.Hetestified:Q.Was the agreement you used the same for both sides of the bridge? Forboth the Philadelphia side and the Jersey side?-A. No, I wouldn't say theywere the same.One was set up by the Philadelphia Local, and one was set upby the Jersey Local.McCaffrey further testified that copies of the contracts he used to determine the payscale were in the office when he arrived, and were used for no purpose other thanto determine the pay rate for operating engineers and that in answer to a request ofthe Regional Office during the field investigation he forwarded copies of the contractforms he had used to the Board.The covering letter readsinter alia:We are enclosing herewith one copy of the Working Agreement, and Rules ofthe Operating Engineers Locals #542, 542-A, 542-B, Philadelphia, Pa., and#825, 825-A and 825-B, New Jersey.The above agreements and Rules are those under which we now operate. . . .Job Superintendent Franklin testified, that under his supervision a master me-chanic, who had certain duties with respect to operating engineers, was employedon each side of the river.The work and authority of the master mechanics on bothsides are identical.Franklin testified:Q.With respect to the men who are operating engineers, what were his dutieswith respect to them?-A. Well, he made a timecard out each day, turned theirtime in on the operators, and oilers.Q. Did he direct them in their work?2Grace is now deceased.483142-59-vol 120-37 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDA.Well, usually in the mornings,they would come to me to find out whereIwanted to place the cranes and stuff, and I would give those orders to themaster mechanic,and he would take them from there.Franklin further testified that "when I wanted men, I would tell him[themastermechanic]in the evening or a couple of days before time, when I expected a cranein, and he would get men for me." He testified that the master mechanic"would getthem through the[Union] business agent";that he was not specifically instructed toobtain men only from this source, but"itwas left up to him to get men." Franklintestified:Q. . . . did you tell him where to go and get these men? Did you tell himto go and get them from the Union?A. No.He testified the master mechanics had no authority either to hire, discharge, or layoff employees on their own initiative;this could only be done on instructions fromFranklin.Franklin further testified that John J. Testa and Joseph F. Scarpello were hiredas operator and oiler for a 20-ton crane and were to work on the anchor pier on thePhiladelphia side of the river;that during their employment with the Respondent-Employer, Testa and Scarpello also operated cranes other than the 20-ton crane,and worked together as a team.The record is clear that Testa and Scarpello were members of Local542, and 542Arespectively and were at no time during their employment with the Respondent-Employer members of Local 825.The Respondent-Employer stated on the record that no question of lack of com-petence entered into the final termination of the two men which according to theRespondent-Employer was made because of lack of work for them.Joseph F. Scarpello testified that: he was first employed by the RespondentEmployer in March 1956;he worked as the oiler on cranes operated by John J.Testa on the Philadelphia side of the river until September 7, 1956, when he wasdischarged;and about 3 weeks before he was terminated Job Superintendent Frank-linmentioned future employment on the New Jersey side to him.Scarpello testified:Mr. Franklin,that is, said that "The crane is going to Jersey very shortly andI want you two boys on there when it goes to Jersey."Q To whom was he talking?-A. He was talking to me.Q. Anything else in that conversation?-A. No.Scarpello further testified that at about 5.30 pin. of the same day, Franklintook Testa and Scarpello to the parking lot in his automobile and while they weretogether Franklin again mentioned work in New Jersey.He testified:As we were going down,he told us that the crane was going to Jersey and"I want you two boys to go on it." He says, "I think I can fix it up becausethem fellows over there were pretty decent with me."Q. Can you recallanything else of that conversation,Mr. Scarpello?-A. Yes.He said that there was a lot of work for us over in Jersey, and hewanted us on the machine.Q. Anything else9-A. Naw.John J. Testa,employed by the Respondent-Employer in March 1956,and dis-charged together with Scarpello on September 7, 1956, corroborated Scarpello'saccount of the statement made by Franklin in the automobileHe testified:Q.Would youtell us of the conversation in the car.-A. Well, he told methe same thing that he said the first time;that he was going to get us workingover there;and the boys were pretty decent to him, and he would talk to them.Q Did he tellyou what boys he was talking about?-A. No.He didn'tmention any names. But-Testa also testified that prior to the above statement Franklin had on that sameday, which Testa fixed as "about the beginning of August"spoken to him aboutNew Jersey employment.He testified:Q. Tell us of the conversation.-A. Well, hetoldme that he was going toget me working on this rig across the river; that he got along pretty good withthe boys over there and he would talk to them.He asked me if I was willing togo to work over there and I said, "Yes, sir." BOOTH AND FLINN COMPANY563Franklin did not deny the statements above attributed to him.With respect tothe transfer of Testa and Scarpello from Philadelphia to New Jersey, Franklintestified he talked to his New Jersey side master mechanic, Henry Behrend (whohad been employed August 27, 1956, and who was a member of Local 825, throughwhom he was recruited by the Respondent-Employer) "about bringing them to theNew Jersey side" but according to Franklin he did not tell Behrend that the men.,were to be employed and work under his supervision." Franklin testified:A. The only thing I had with him was asking when this came up about thesefellows going to the Jersey side.Q.Which fellows?-A. These two that are putting in the complaint now.Q.Mr. Testa and Mr. Scarpello?-A. That's right.According to Franklin in reply to his question Behrend "told me he would checkwith his Local and let me know in a few days whether it was okay to bring them."Franklin further testified.Some time later I went to him again and asked him what he found out.Hetold me at that time that he would check with the Local and they had a lot ofmen out of work and he would rather I wouldn't bring them.Franklin admitted that after Behrend was hired as master mechanicall operatingengineers(on the New Jersey side) were hired through him.It is clear that in the case of Testa and Scarpello the Respondent-Employerdeferred to its New Jersey master mechanic.Franklin testified.Q. (By Mr. Levine)Did you bring Mr. Scarpello and Testa over on theJersey side?-A. No.Henry Behrend testified that he was a member of Local 825, that he was hiredby the Respondent-Employer as master mechanic on the New Jersey side August 27,1956, and was terminated November 26.With respect to any conversations he hadwith Franklin regarding the transfer of Testa and Scarpello to New Jersey,Behrendtestified that "on my first day on the job" Franklin "mentioned that he might liketo bring over the operator" of the crane but did not mention the oiler." Behrendtestified, "I told him at the time I couldn't answer him" but "some time later."Franklin again asked "what did I think about bringing the operator over with themachine" and he then told Franklin "I didn't think so because there was a lot ofmen out of work in New Jersey."Behrend further testified-Q (By Mr. Levine.)Mr. Behrend, after your first conversation with Mr.Franklin with regard to taking over the operator out to the Jersey side, did youcheck this matter with anyone?-A. No.Q. You checked it with no one in the Union9-A No one.Q. Didn't you indicate to Mr. Franklin that you were going to check it?-A. That's right.[Emphasis supplied.]Q. But you did not check it?-A. I did not.The Trial Examiner on the entire record does not creditBehrend'stestimony tothe effect that he did not contact Local 825 regarding the matter of transfers fromPhiladelphia to New Jersey believing it only reasonable to infer that he did so.TheTrial Examiner so finds, and further finds that in indicating to Franklin that thetransfers in question could not be made, Behrend was merely conveying the ordersof Local 825 to the Respondent-Employer.Of course Job Superintendent Franklin's statementsto Testa and Scarpelloregard-ing his desire to transfer them to New Jerseyat the time the craneswere moved wasnot a firm offer of employment being predicated on his ability to "fix it upbecausethem fellows over there were pretty decent with me." The meaning of the qualifica-tion became apparent at the time Franklin, who was in complete charge of the joband ordered the hiring of all employees, asked Master Mechanic Behrend, who hadnot yet completed his first day of employment with the Respondent-Employer (butwho, through his term of employment, was to actually hire any operatingengineerswho were hired) "if it was possible to bring these men over."When Behrend re-plied that "he would check with his Local [Local 825] and let me know whether itwas okay to bring them," he did not press for an answer but waiteduntil "sometime later" before asking "what he [Behrendt found out," then accepted Behrend'sstatement that "they had a lot of men out of work [in New Jersey] and he wouldrather I wouldn't bring them," as precluding transfers from Philadelphia to NewJersey. 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDSurely it must be apparent that Franklin brought Testa and Scarpello to the brinkof employment on the New Jersey side of the job, but made a reappraisal aftertalking to Behrend.One cannot expect the Trial Examiner to infer that Franklinnaively considered Behrend's remarks regarding the transfer of the Respondent-Employer's operating engineers from Pennsylvania to New Jersey as a cogent argu-ment against a foreign aid program.However, Behrend's statement was compellingenough to stop the transfer,and cause the discharge of Testa and Scarpello to whomin fact Franklin did not mention work in New Jersey after his first conversations, nordid he ever tell them he was unable "to fix it up" with the unnamed"fellows overthere."Scarpello, corroborated by Testa, testified that at about 8 a. in. on September 7,1956, Pete Emrick,admittedly the master mechanic on the Philadelphia side of theriver,instructed him together with Testa to take the 20-ton crane to the New Jerseyside; that they did so and upon their return to the Philadelphia side they wereordered by Harry Duncan,Jr.,3 to do some work with the 35-ton crane and were atthe same time told by Duncan that in the afternoon they were to take this crane toNew Jersey and that "It is all arranged that you fellows are going to New Jersey towork"; that in the afternoon Emrick ordered the crane taken to New Jersey and rodeacross as a passenger,Scarpello and Testa operating it, that as they were returningfrom New Jersey on foot Emrick remarked:What do you think of them guys? I sent word for them over there to meet meand they wouldn't show up.Upon arriving at the Philadelphia field office Scarpello and Testa were paid off.The above-related testimony was not contradicted.As found herein neither Scarpello nor Testa asked for employment on the NewJersey side of the river before or after the discharge.The Trial Examiner is con-vinced that a request after their discharges would have been sheer futility.Beforetheir discharges they had every right to rely on Franklin,who although he did notspecifically tell them they would be employed on the'New Jersey side, did lead themto believe that they would work there as he"could fix it"and never told them other-wise.On September 7, they had the right to believe that the man who had theauthority to order them to take the cranes to New Jersey,and under whose directionthey were terminated,knew what he was doing and could make their dischargesfinal.The TrialExaminer so finds.4The record discloses that jobs which Testa and Scarpello could have filled wereavailable on the New Jersey side during the time material herein.ConclusionAs herein pointed out the General Counsel argues that a contract(with union-shopprovisions)was in effect between Local 825 and the Respondent-Employer byreason of adoption.The Trial Examiner has rejected this contentionThe facts herein are quite similar toNational Labor Relations Board v. Brother-hood of Painters, Decorators and Paperhangers of America,Carpet, Linoleum andResilient Tile Layers Local Union 419 et al.,242F. 2d 477 (C. A. 10),in whichthe court says in effect that if an employer wants to hire through a union, there beingno signed or oral contract,the union has engaged only in "passive acquiescence" notan unfair labor practice.In the opinion of the Trial Examiner the conduct of the Respondent-Employerand Local 825 with respect to hiring practices was not violative of the Act, but theconduct of both Employer and Union on September 7, 1956, insofar as it affected thetenure of employment of Testa and Scarpello is an entirely different matter.The Trial Examiner has found that Master Mechanic Behrend,an employee ofthe Respondent-Employer charged with obtaining employees,at his own suggestion3A carpenter foreman.4 The General Counsel in his beef advances the ingenious argument that the Respondent-Employer adopted the existing agreement in effect between Local 825 and other employersin the area and was therefore bound by the contract and a party theretoThe argumentis patently speciousFor the same purpose, during the hearing the General Counsel offered the constitutionand bylaws of Local 825 in evidence as proof that Belirend operated an illegal hiring hallarrangement for Local 825The Trial Examiner refused to admit the exhibit. The rulingwas appealed to the Board which reversed the Trial Examiner and admitted the exhibitUnder all the circumstances,the record as a whole,the Trial Examinei with due respectto the Board finds no reason to change his original ruling,although the exhibit in evidencewould not alter the final result herein BOOTH AND FLINN COMPANY565was authorized to "check with his Local"(Local 825) and ascertain"whether itwas okay" to bring employees (not members of Local 825) from the Philadelphiaside to the New Jersey side to work on the same job as members of Local 825employed by the Respondent-Employer; that thereafter after making "the check,"Behrend delivered the refusal of Local 825 which was accepted by the Respondent-Employer as a guide to its action.Here clearly,without seeking the aid of a nonexisting contract or the clauses ofa union's constitution or bylaws, "one who runs may read" plainly that theRespondent-Employer wished and was ready to exercise its reserved right to employwhom it cared to (in the instant matter Testa and Scarpello nonmembers of Local825), but Local 825 forbade the exercise of the Respondent-Employer's right.True the tone was a quiet"he would rather I wouldn't bring them"but as effectiveas the loudest threatening shout.Upon the entire record considered as a whole the Trial Examiner is convincedthat by the conduct above outlined both the Respondent-Employer and Local 825have engaged in conduct violative of the Act for the reason that subject to Sec-tion 8 (a) (3) of the Act employees are insulated in their job rights and when thisinsulation is pierced by either employer or union there is such discrimination as tounlawfully encourage or discourage union membership.By refusing to permit theRespondent-Employer to transfer such employees as it wished from Philadelphia toNew Jersey, in the instant matter, Testa and Scarpello, for the reason that suchemployees were not members of Local 825, the said Local 825 did restrain andcoerce,and is restraining and coercing employees in the exercise of rights guaran-teed in Section 7 ofthe Actand thereby did engage in and is engaging in unfairlabor practices within the meaning of Section 8 (b) (1) (A) of the Act. By theabove-found conduct Local 825 did cause the Respondent-Employer todiscriminateagainstTesta and Scarpello in violation of Section 8 (a) (3) of the Act, andthereby did engage in and is engaging in unfair labor practices within the meaningof Section 8 (b) (2) of the Act. The Trial Examiner so finds.The Trial Examiner is convinced that by the conduct above described and by eachof said acts the Respondent-Employer did discriminate and is discriminating inregard to hire or tenure or terms of conditions of employment of Testa and Scar-pello so as to encourage or discourage membership in a labor organization, andthereby did engage in and is engaging in unfair labor practices within the meaningof Section 8 (a) (3) of the Act. The Trial Examiner so finds.Concluding FindingsThe Trial Examiner finds on all the evidence considered as a whole, and from hisobservation of the witnesses, that the Respondent-Employer at the request of Local825 refused employment to John J. Testa and Joseph F. Scarpello on September 7,1956.This conduct of the Respondent-Employer constituted discrimination as totheir hire and tenure of employment, encouraging membership in Local 825 andinterfering,restraining,and coercing them in the exercise of the rights guaranteedin the Act, contrary to the provisions of Section 8 (a) (3) and (1) of the Act.The conduct of Local 825 in causing the Respondent-Employer so to discrim-inate and thereby to restrain and coerce Testa and Scarpello in the exercise ofrights guaranteed by Section 7 of the Act, was violative of Section 8 (b) (1) and(b) (2) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent-Employer and Local 825 occurring in connectionwith the operations of Respondent-Employer set forth in section I, above, have aclose, intimate,and substantial relation to trade,traffic,and commerce amongthe several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerceV. THE REMEDYThe record discloses that the Respondent-Employer has completed its workon theWalt WhitmanBridge construction and has removed its equipment,there-fore in framing a recommended remedy it seems entirely futile to order that Testaand Scarpello be given the work on the New Jersey side of the Walt WhitmanBridge denied them by the discrimination.Likewise in framing a remedy to be carried out by Local 825 in order to re-establish thestatus quoand in order that the membersof Local825, any non-members seeking employment on jobs where such members are employed,as wellas employers,may be fully assured that Local 825 does not intend to engage in 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe conduct herein found to be illegal, obviously the posting of a notice on a unionhall bulletin board is not sufficient, therefore the Trial Examiner will recommendwider publication.The Trial Examiner should not and does not desire to frame a punitive remedybut under all the circumstances in this case believes it proper to recommend, anddoes recommend, that any notice ordered posted by Local 825 be also orderedpublished by Local 825 in daily newspapers of general circulation in the area directlyserved by the Walt Whitman Bridge, meaning on both ends thereof in GloucesterCity,New Jersey, and in Philadelphia, Pennsylvania.The selection of such apaper should be confined to a daily newspaper of general circulation and not madefrom papers serving specialized groups of readers such as legal news publications,shoppers news, trade papers,labor publications,or foreign language papers.Having found that the Respondents, as above named, and each of them haveengaged in and are engaging in certain unfair labor practices,itwill be recommendedthat they cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.Having found that the Respondent-Employer unlawfully refused employmentto John J. Testa and Joseph F. Scarpello and having found that Local 825 unlaw-fully procured the said refusal of employment the Trial Examiner will recommendthat the Respondent-Employer make Testa and Scarpello whole for any loss ofpay each may have suffered from the date of discrimination (September 7, 1956)to the date of the Respondent-Employer's ceasing work on the Walt Whitman Bridge .5Such losses of pay shall be computed in accordance with theWoolworthformula 6and further, inasmuch as it has been found that both Respondents, Local 825 and theRespondent-Employer, are responsible for the discrimination suffered by Testa andScarpello it will be recommended that they jointly and severally make them wholefor any loss of pay they may have suffered by reason of the discrimination.Ithas been found that the Respondent Local 825 has engaged in unfair laborpractices within the meaning of Section 8 (b) (1) (A) and 8 (b) (2) of the Act.Itwill, therefore, be recommended that Respondent Local 825 cease and desist there-from and take certain affirmative action in order to effectuate the purposes of theAct.Moreover, the Trial Examiner believes that a broad order is required to pre-vent the recurrence of similar unlawful conduct by the Union in the futue. In order,therefore, to make effective the interdependent guarantees of Seciton 7, to preventa recurrence of unfair labor practices, and thereby minimize industrial strife whichburdens and obstructs commerce, and thus effectuate the policies of the Act, theTrial Examiner recommends that the Respondent Local 825 cease and desist fromin any manner infringing upon the rights guaranteed in Section 7 of the Act.Upon the basis of the above findings of fact and upon the entire record in the case,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Booth and Flinn Company of Pittsburgh,Pennsylvania,is engaged in commercewithin the meaning of the Act.2.Local 825, International Union of Operating Engineers, AFL-CIO, is a labororganization within the meaning of the Act, and admits certain employees of theRespondent-Employer to membership.3.By discriminating with respect to the hire and tenure of employment of JohnJ.Testa and Joseph F. Scarpello, thereby encouraging membership in Local 825 theRespondent-Employer has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (3) of the Act, and also of Section 8 (a) (1) of theAct.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.5.By causing the Respondent-Employer to discriminate against employees inviolation of Section 8 (a) (3) of the Act, Local 825 has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (b) (2) of the Act.6.By restraining and coercing employees in the exercise of rights guaranteed bySection 7 of the Act, Local 825 has engaged in and is engaging in unfair labor prac-tices within the meaning of Section8 (b) (1) (A) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]6 CrossettLumber Co.,8 NLRB 440.OF. W. WoolworthCompany,90 NLRB 289.